20-23177-rdd   Doc 51   Filed 03/31/21 Entered 03/31/21 12:41:33   Main Document
                                     Pg 1 of 8
20-23177-rdd   Doc 51   Filed 03/31/21 Entered 03/31/21 12:41:33   Main Document
                                     Pg 2 of 8
20-23177-rdd   Doc 51   Filed 03/31/21 Entered 03/31/21 12:41:33   Main Document
                                     Pg 3 of 8
20-23177-rdd   Doc 51   Filed 03/31/21 Entered 03/31/21 12:41:33   Main Document
                                     Pg 4 of 8
20-23177-rdd   Doc 51   Filed 03/31/21 Entered 03/31/21 12:41:33   Main Document
                                     Pg 5 of 8
20-23177-rdd   Doc 51   Filed 03/31/21 Entered 03/31/21 12:41:33   Main Document
                                     Pg 6 of 8
20-23177-rdd   Doc 51   Filed 03/31/21 Entered 03/31/21 12:41:33   Main Document
                                     Pg 7 of 8
20-23177-rdd   Doc 51   Filed 03/31/21 Entered 03/31/21 12:41:33   Main Document
                                     Pg 8 of 8
